                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ABDUL NEVAREZ, et al.,                             Case No. 16-cv-07013-LHK (SVK)
                                   8                   Plaintiffs,
                                                                                           ORDER REGARDING THE PARTIES’
                                   9            v.                                         DECEMBER 21, 2018 DISCOVERY
                                                                                           DISPUTES
                                  10    FORTY NINERS FOOTBALL COMPANY,
                                        LLC, et al.,                                       Re: Dkt. Nos. 297, 298, 312
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On December 21, 2018 the Parties filed two joint discovery letters regarding the

                                  14   sufficiency of Defendants’ production of ticketing information from the Archtics ticketing

                                  15   database. ECF 297; ECF 298. In the first letter, Plaintiffs ask the Court to reconsider its October

                                  16   25, 2018 order denying their request to compel Defendants to produce the Archtics database

                                  17   (ECF 268). ECF 297. Plaintiffs contend that Defendants’ response to Plaintiffs’ Interrogatory

                                  18   No. 5 is “incomplete, confusing, and inconclusive.” ECF 297 at 1. As a result, Plaintiffs request

                                  19   that the Court order Defendants to produce the Archtics database, so that Plaintiffs may determine

                                  20   the answer to Interrogatory No. 5, rather than relying on the data that Defendants produced. Id. In

                                  21   the second letter, Plaintiffs again request an order compelling Defendants to produce the Archtics

                                  22   database: this time in response to Plaintiffs’ Interrogatory No. 4. ECF 298 at 1. Plaintiffs

                                  23   additionally seek to compel Defendants to produce an updated and accurate Attendance

                                  24   Spreadsheet in the same format as the Attendance Spreadsheet produced on October 4, 2018. Id.

                                  25   On January 4, 2019, the Court issued an interim order requesting additional information from the

                                  26   Parties. ECF 311. The Parties filed a joint response to that request on January 7, 2019. ECF 312.

                                  27          Pursuant to Civil Local Rule 7-1(b), the Court finds these matters suitable for disposition

                                  28   without oral argument. As to ECF 297 and ECF 298, the Court finds that Plaintiffs have not been
                                   1   diligent in raising the issues therein. The motions to compel are therefore untimely and are

                                   2   DENIED.

                                   3          Fact discovery closed on October 4, 2018, and expert discovery closed on December 6,

                                   4   2018. ECF 123 at 2. On October 19, 2018, Plaintiffs first moved to compel additional discovery

                                   5   responses and production of the Archtics database. ECF 256. The Court denied Plaintiffs’ motion

                                   6   as to the database but ordered Defendants to supplement Interrogatory Responses Nos. 4 and 5 and

                                   7   to produce additional ticketing information, all by October 31, 2018. ECF 268. Deficiencies in

                                   8   the October 31 responses and production were readily apparent to Plaintiffs, as evidenced by the

                                   9   Parties’ subsequent meet and confer efforts and agreement to address the production at the Rule

                                  10   30(b)(6) deposition of Jamie Brandt. ECF 297 at 2; ECF 312 at 1-2. That deposition took place

                                  11   on November 6, 2018. ECF 312 at 1. Plaintiffs were still dissatisfied with the information

                                  12   provided in the deposition, yet they failed to raise any further issues with the Court until six weeks
Northern District of California
 United States District Court




                                  13   later with the filing of ECF 297 and ECF 298. Plaintiffs should have sought relief immediately

                                  14   following the November 6 deposition. Although already past the date for motions to compel, the

                                  15   Court could have then considered the substance of the Defendants’ responses and production and

                                  16   the case calendar and acted accordingly. Plaintiffs’ explanation for the delay (ECF 312 at 1-2) is

                                  17   unavailing. Further, the Court notes that expert discovery is now closed, and the Parties are well

                                  18   into the briefing schedule for summary judgment. As such, it is unclear what use, if any, Plaintiffs

                                  19   could make of any additional fact-finding efforts at this stage of the proceedings.1 Accordingly,

                                  20   Plaintiffs’ requests are not in proportion to the needs of the case and, as noted above, untimely.

                                  21   ////

                                  22   ////

                                  23   ////

                                  24   ////

                                  25   ////

                                  26
                                  27   1
                                        The Court also notes that the presiding District Judge, the Honorable Lucy H. Koh, has rejected
                                  28   several requests to extend discovery deadlines in this matter. ECF 230; ECF 248; ECF 275.

                                                                                         2
                                   1          For all of foregoing the reasons, the Court DENIES Plaintiffs’ motions to compel.

                                   2          SO ORDERED.

                                   3   Dated: January 7, 2019

                                   4

                                   5
                                                                                                 SUSAN VAN KEULEN
                                   6                                                             United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
